DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ‘one transverse member protruding from a first arm and a second arm’ must be shown or the feature(s) canceled from the claim(s).  Note: transverse members (plural) shall be positively asserted if the limitation intends to denote protruding from each arm; otherwise, it appears that one transverse member will only protrude from one arm. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; a plurality of the tubes and/or wires in line(s) 14-15 is unclear; whereas line 4 only asserts one or more tubes and/or wires is previously asserted which only constitutes a BRI of i.e. one tube; “at least one transverse member protruding from the first arm and/or the second arm” is unclear; whereas the BRI constitutes only one transverse member which cannot be deemed to protrude from the first arm and the second arm as asserted, and thus for the and/or condition to be properly asserted then respective transverse members may protrude from the first arm and/or the second arm.  


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Miura 6,883,762) in view of (Durkin 2018/0111442).
Regarding Claim 1; Miura discloses an cooling apparatus (air conditioner—col. 1, lines air conditioner—col. 1, lines 6-16 and col. 3, lines 43-47) comprising a casing configured to house at least one compartment (as constituted by an automobile configured to house a body panel which may in-part define an interior thereof—as set forth by col. 1, lines 9-16); one or more tubes (18, 20-Fig. 5); a connecting element (10) for securing the one or more tubes to a wall of the at least one compartment (whereas the tubes are held by 10 for securing to a wall-12 defining the interior of the vehicle), the connecting element comprising a base portion configured to be connected to the wall of the at least one compartment (whereas 24 defines a base below 18 configured to connect to the wall via 16—as depicted by Fig. 5) and a supporting portion for supporting the one or more tubes wherein the supporting portion comprises a first arm protruding from the base portion and a second arm  protruding from the base portion (whereas holding portion 40 comprises arms 38 and 34 protruding from the base—as depicted by Fig. 5), the first arm and the second arm defining a seat configured to receive a plurality of the tubes and wherein the supporting portion further comprises at least one traverse member protruding from the first arm and/or the second arm towards the seat the at least one traverse member being at least partially elastic and configured to contact at least one of the plurality of (as depicted by Fig. 5—whereas each arm in-part defines seat(s) for respective tubes-18, 20—as depicted by Fig. 5; wherein the arms comprise transverse stopper(s) 52 transverse elastic piece-50 and/or 46 deforms elastically and in-part defines a seat therebetween for a respective tube 18—as depicted by Fig.’s 4 or 5—as set forth by col. 4, lines 28-53 and col. 7, lines 5-25).  Except, Miura does not explicitly disclose the tubes arranged between the casing and the compartment for the storage of products to be cooled.  However, Durkin discloses tubes arranged between the casing and the compartment for the storage of products to be cooled (as set forth by para.’s 0020, 0031 and 0035—whereas an air conditioner or other cooling system in conjunction with a thermal structure-10-Fig. 6 includes coolant lines including 142 between an outer surface 16 and 114 which in-part defines a compartment having heat emitting components 140 to be cooled), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubes between the casing and the compartment to cool products therein since it was known in the art that the connecting portion will reliably secure the tubes therebetween without undesired movement by vibration of the automobile which effect fluid connections, seals and/or cooling temperature thereof.  Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 2; Miura discloses the cooling apparatus of claim 1, wherein the first arm is at least partially elastic and/or the second arm is at least partially elastic (as depicted by Fig.’s 3-4 relative to Fig. 5—whereas upon tube insertion atleast a portion of 
Regarding Claim 3; Miura discloses the cooling apparatus of claim 1, wherein the connecting element further comprises a spring characteristics associated with the first arm or the second arm, the spring member being configured to apply a restoring force opposite to a direction of motion of the first arm or of the second arm when tubes are inserted into the seat (as constituted by Fig. 5 relative to Fig. 4; and as set forth above wherein the walls move way then closer to each other), except, explicitly disclosing the spring characteristics is a separate spring member.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the arm with a separate spring member to reinforce or enhance the structural integrity and/or increase the life thereof, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 4; Miura discloses the cooling apparatus of claim 3, wherein the spring member comprises an elastic rib connecting the base portion to the first arm (as constituted by an arcuate rib portion connecting a portion of the seat  to the substantially vertical first arm—as depicted by Fig.’s 4-5).

Regarding Claim 5; Miura discloses the cooling apparatus claim 1, wherein the connecting element further comprises an anti-slipping element (50B—which characterizes a circular arc construction to make surface to surface contact with the configured to contact and prevent slipping movement of at least one of the plurality of the tubes which is inserted into the seat.

Regarding Claim 6; Miura discloses the cooling apparatus claim 1, wherein the at least one traverse member comprises an anti-slipping element configured to contact and prevent slipping movement of at least one of the plurality ofthe tubes which is inserted into the seat (as already set forth).

 Regarding Claim 7; Miura discloses the cooling apparatus of claim 6, wherein said the anti-slipping element comprises a portion protruding from said the at least one traverse member (as already set forth, as characterized by the corner-like end(s) of the circular arc surface—as depicted by Fig. 5).

Regarding Claim 8; Miura discloses the cooling apparatus of claim 6, wherein the anti-slipping element is defined by a fold-like portion of the at least one traverse member (whereas the anti-slipping member is in-part folded inward to constitute the circular-arc construction), except, explicitly disclosing the fold-like portion is folded.  However, However, ‘**folded**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the 
Regarding Claim 9; Miura discloses the cooling apparatus of claim 1, except, explicitly wherein the base portion is connectable to the wall by means of adhesive.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the base further including 16 to be modified as prefixed to the wall using adhesive since it was known in the art that connecting device may be aligning and holding relative to a corresponding aperture in the wall as desired before being fitted with bolt-14 so as to allow for easier install.

Regarding Claim 10; Miura discloses the cooling apparatus claim 1, wherein the base portion is connectable to the wall by means of a connecting device (whereas the base further includes 16 and bolt 14 connectable to the wall).
Regarding Claim 11; Miura discloses the cooling apparatus of claim 1, except, explicitly wherein the connecting element is made of plastic.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connecting element as plastic; whereas varying polymeric materials will allow for repetitive elastic deformation with reduced damage thereto, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Regarding Claim 12; Miura discloses the already modified cooling apparatus of claim 11, wherein the connecting element is plastic (already disclosed) except, explicitly disclosing the connecting element comprises an injection molded. However, ‘**injection molded**’ constitutes a method of manufacture and is not structurally distinguished from See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof. 

Regarding Claim 13; Miura discloses the cooling apparatus of claim 1, wherein the first arm and the second arm protrude from the base portion at diverging angles (as constituted by col. 4, lines 1-9—wherein 40 deforms elastically and walls 34, 38, and 36 diverged from each other and the base atleast when widened and moves away from each other), and each of the first arm and the second arm comprises a respective plurality of traverse members (as already set forth), each respective plurality of traverse members comprising: a first traverse member having a first length; and a second traverse member having a second length, (respective lengths as depicted by Fig. 5) the second traverse member being located further from the base portion than the first traverse member (as depicted by 50 being further from the base than 52 or one 46 on the 2nd arm being further than the other 46 on the 1st arm), except, explicitly disclosing the second length being greater than the first length.  However, it would have been an obvious matter of design choice to modify the second length as greater than the first length according to desired force on the tube and/or easier assembly according to the size and/or number of the tube(s), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 14; Miura discloses the cooling apparatus of claim 13, wherein the respective traverse members of the first arm are configured as a mirror image of the respective traverse members of the second arm with respect to a plane extending perpendicular to the base portion (whereas atleast each 46 denotes a mirror image across a plane perpendicular to a portion of the base—as depicted by Fig. 5).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835